DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Title of the Invention
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required: 
Electronic system
Memory configuration map

Duplicate Claim Warning
Applicant is advised that should claim 46 be found allowable, claim 47 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40, 43 and 46-48 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The term “electronic system” is not described in the specification.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40, 43 and 46-48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21-40, 43 and 46-48 recite a limitation “electronic system”. The specification fails to properly disclose such a limitation. The specification does disclose “systems and methods” but not an “electronic system” as claimed. There is insufficient support for this term and its use in the specification making the use of such a limitation indefinite. According to MPEP 608.01(o), 
“The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies…Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification…The use of a confusing variety of terms for the same thing should not be permitted…While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103.”  

The terms used in the claims are different from what is in the specification making it unclear what and where support for certain claim limitations are in the specification. It is suggested to amend either the specification or the claims to make the language consistent with each other to show clear support for the claimed limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-32, 35, 37-45, and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Berke (US 20160011802 A1) farther in view of Waidhofer (US 20160172014 A1).

    PNG
    media_image1.png
    454
    83
    media_image1.png
    Greyscale

Claim 40. (New) A method of allocating and controlling access of first memory in a an electronic system, the method comprising:
generate memory access instructions at a controller indicating addresses of the first memory to access for transfers of data, the data not being memory access instructions;
routing using a processor the memory access instructions and the data that is not memory access instructions between the controller and the first memory;
performing using the processor an initial configuration of at least one memory configuration map to allocate selected addresses of the first memory for the memory access instructions and allocate other selected addresses of the first memory for the data;
subsequent to performing the initial configuration, reconfiguring the at least one memory configuration map to change allocations of addresses of the first memory for the memory access instructions and for the data, to change a proportion of the first memory  allocated for the memory access instructions in relation to an amount of the first memory allocated for the data;
and prior to and subsequent to reconfiguring the at least one memory configuration map and based on the at least one memory configuration map, routing the memory access instructions and the data that is not memory access instructions between the controller and the first memory, storing the memory access instructions only at selected addresses of the first memory allocated to memory access instructions, and storing the data that is not instructions only at selected addresses of the first memory allocated to data that is not instructions.

Referring to claim 21, Berke teaches an electronic system comprising: ([Berke Claim 15] an information handling system)
first memory; ([Berke Abstract] The non-volatile memory includes a first portion and a second portion. The first portion stores the data located in the local memory)
a controller configured to generate memory access instructions indicating addresses of the first memory to access for transfers of data, the data not being memory access instructions; and ([Berke 0039] Disk controller 550 includes a disk interface 552 that connects the disc controller o a hard disk drive (HDD) 554, to an optical disk drive (ODD) 556, and to disk emulator 560. An example of disk interface 552 includes an Integrated Drive Electronics (IDE) interface, an Advanced Technology Attachment (ATA) such as a parallel ATA (PATA) interface or a serial ATA (sATA) interface, a SCSI interface, a USB interface, a proprietary interface, or a combination thereof.) (the controller issues instructions to retrieve the data [Berke 0036])
a processor connected between the first memory and the controller ([Berke 0039] Disk controller 550 includes a disk interface 552 that connects the disc controller o a hard disk drive (HDD) 554, to an optical disk drive (ODD) 556, and to disk emulator 560. An example of disk interface 552 includes an Integrated Drive Electronics (IDE) interface, an Advanced Technology Attachment (ATA) such as a parallel ATA (PATA) interface or a serial ATA (sATA) interface, a SCSI interface, a USB interface, a proprietary interface, or a combination thereof.) and 
Berke does not explicitly teach address allocation for the first memory. Berke does disclose address mapping. 
Waidhofer teaches configured to perform an initial configuration of at least one memory configuration map to allocate selected addresses of the first memory for the memory access instructions and allocate other selected addresses of the first memory for the data, ([Waidhofer 0017] FIG. 3 illustrates an initial loading of code into an instruction RAM of a modified Harvard Architecture processor in accordance with the prior art. [Waidhofer 0005] In a modified Harvard Architecture processor, the instruction RAM is only used for code during normal runtime operations while providing options to perform initial loading of program coding into the instruction RAM. As shown in FIG. 3, one advantage of a modified Harvard Architecture is that it permits convenient initial or run-time loading of program code into the instruction RAM (I-RAM in the Figure) using data memory store instructions, as opposed to having fixed program code in ROM.) (i.e., Waidhoffer teaches initial allocation for data and instruction memories through an arbiter/multiplexer, but doesn’t explicitly disclose a controller, as Berke does. Combining Berke and Waidhoffer completes the system structure.)
Berke and Waidhoffer are analogous art because they are from the same field of endeavor in computer instruction code. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Berke and Waidhoffer before them to combine the memory allocation structure of Berke with reallocation scheme of Waidhoffer. The reason or motivation for doing so would be ([Waidhoffer Abstract] to optimize performance.)
Waidhoffer in view of Berke farther teaches subsequent to performing the initial configuration, reconfigure the at least one memory configuration map to change allocations of addresses of the first memory for the memory access instructions and for the data, to change a proportion of the first memory allocated for the memory access instructions in relation to an amount of the first memory allocated for the data, and ([Waidhofer 0025] The I-RAM can be used for dynamic data structures to minimize the number of swaps to external memory 550 (external DRAM), or a fixed component of the data segment, such as the uninitialized data (BSS) or the initialized data may be re-located from the D-RAM to the I-RAM. [Waidhofer 0028] FIG. 8 shows the situation in the prior art where, if the capacity of the data RAM 730 is too small to accommodate the space requirements of the combined components of the data segment 728, paging of data between the external DRAM 850 and the Data RAM 730 will be required.) (i.e., reconfigured)
prior to and subsequent to reconfiguring the at least one memory configuration map and based on the at least one memory configuration map, route the memory access instructions and the data that is not memory access instructions between the controller and the first memory, store the memory access instructions only at selected addresses of the first memory allocated to memory access instructions, and store the data that is not instructions only at selected addresses of the first memory allocated to data. ([Waidhofer 0025] An extended data space is provided into the I-RAM. During normal operation of the processor, there may be unused available memory space in the I-RAM. By unused memory space, it is meant that the code 532 does not use all of the available memory space in the I-RAM such that there is available memory space 534 that may be used for loading and storing data. In an embodiment of the present invention, the size of the unused available memory space in the instruction RAM is determined by the processor, and this available space is used for data load/store operations from/to the I-RAM, thereby extending the address space of the data RAM on the data bus. The I-RAM can be used for dynamic data structures to minimize the number of swaps to external memory 550 (external DRAM), or a fixed component of the data segment, such as the uninitialized data (BSS) or the initialized data may be re-located from the D-RAM to the I-RAM. Swapping out inactive data structures to external memory 550 incurs a significant performance penalty. Therefore if on-chip instruction SRAM 530 is used instead of external DRAM 550 for additional data structures, a significant performance increase can be achieved.) (The instructions are always stored in the I-RAM, and the data can be stored in the data RAM only, per [Waidhoffer 0031-33].)

Referring to claim 22, Waidhoffer in view of Berke teaches the electronic system of claim 21, wherein the processor is configured to, prior to and subsequent to reconfiguring the at least one memory configuration map, transfer the data between the controller and the first memory based on the memory configuration map. ([Waidhofer 0024] The processor includes buses that can operate independently, such that a fetch of instructions can be carried out in parallel to the reading and writing of data. The arbiter 525 is inserted between the processor and the instruction memory to allow access to the memory from either the instruction bus 510 or data bus 520 (the arbiter will allow access from either, but not both at the same time).) (The controller/arbiter will access either data or instructions according to the processor’s request.)

Referring to claim 23, Waidhoffer in view of Berke teaches the electronic system of claim 21, further comprising:
a first port defining a first channel dedicated to transferring the memory access instructions; and ([Waidhofer 0024] instruction bus 510,)
a second port defining a second channel dedicated to transferring the data ([Waidhofer 0024] data bus 515, data bus 520), wherein the processor is configured to receive the memory access instructions from the controller via the first channel, and to transfer the data that is not memory access instructions between the controller and the processor via the second channel. ([Waidhofer 0024] The arbiter 525 is inserted between the processor and the instruction memory to allow access to the memory from either the instruction bus 510 or data bus 520 (the arbiter will allow access from either, but not both at the same time)

Referring to claim 24, Waidhoffer in view of Berke teaches the electronic system of claim 21, wherein the processor is configured to reconfigure the at least one memory configuration map ([Waidhoffer 0025] The I-RAM can be used for dynamic data structures to minimize the number of swaps to external memory 550 (external DRAM), or a fixed component of the data segment, such as the uninitialized data (BSS) or the initialized data may be re-located from the D-RAM to the I-RAM.) to change a total number of addresses of the first memory allocated for the memory access instructions and a total number of the addresses of the first memory allocated for the data that is not memory access instructions. ([Waidhoffer 0026] FIG. 6 illustrates in more detail selected aspects of operation of a CPU for a modified Harvard Architecture Processor programmed or otherwise configured to leverage available I-RAM typically reserved for the processor program code instructions (i.e. the code segment (also known as the text segment) of an application) as a replacement for that external storage (i.e. external DRAM). Referring to FIG. 6, generally speaking, a module 605 to detect available I-RAM space may be provided. A linker 607 may be used in detecting the available I-RAM space. A mapping 610 of data to I-RAM and DRAM is performed. In one embodiment, the available space in the I-RAM is used as an extension of the DRAM. A selection of data types for storage to the I-RAM is provided 615, which may be determined at some initial time, although more generally this may be optimized based on test results or other techniques. The CPU also includes conventional external memory access 620 to swap out data when the on-chip resources have been exhausted.)

Referring to claim 25, Waidhoffer in view of Berke teaches the electronic system of claim 21, wherein:
the first memory comprises a plurality of memory blocks; and ([Waidhoffer [0027] FIG. 7 shows the placement of the components of the code segment 710 and data segment (720, 722, 724 and 726) of an application program 700 into the data RAM 730 and the instruction RAM 760 in the prior art.) ([Waidhoffer Figs. 7-9] show instruction RAM 760/ second memory, as well as Data RAM 730/ first memory using memory segments/blocks, including unused allocated space)
the at least one memory configuration map maps addresses of the first memory to local addresses of the plurality of memory blocks. ([Waidhoffer [0027] The code segment 710 of the application is placed into the instruction RAM 760 as program code 770 with an end address indicated by the linker_etext variable 712. The components of the data segment, the initialized data 720, uninitialized data (BSS) 722, Heap 724 and Stack 726 are placed in the data RAM 730 as initialized data 740, uninitialized data (BSS) 742, Heap 744 and Stack 746. There remains unused space 780 in the instruction RAM 760.

Referring to claim 26, Waidhoffer in view of Berke teaches the electronic system of claim 21, wherein the processor is configured to receive a first configuration signal from a configuration device and, based on the first configuration signal, to configure the at least one memory configuration map to allocate the selective addresses of the first memory for the memory access instructions and allocate the other selective addresses of the first memory for the data. ([Waidhoffer 0027] The code segment 710 of the application is placed into the instruction RAM 760 as program code 770 with an end address indicated by the linker_etext variable 712. The components of the data segment, the initialized data 720, uninitialized data (BSS) 722, Heap 724 and Stack 726 are placed in the data RAM 730 as initialized data 740, uninitialized data (BSS) 742, Heap 744 and Stack 746. There remains unused space 780 in the instruction RAM 760.) (Figs. 7-9 show I-RAM 760 configured to allocate addresses for instructions 770 and unused space 780 which can be used for the data [Waidhoffer 0031].)

Referring to claim 27, Waidhoffer in view of Berke teaches the electronic system of claim 26, wherein the processor is configured, based on the first configuration signal, to allocate a first amount of the first memory for storing the memory access instructions and to allocate a second amount of the first memory for storing the data that are not memory access instructions, the first configuration signal indicative of the first amount of the first memory and the second amount of the first memory. ([Waidhoffer 0029] In one embodiment, a linker defined variable points to the end of the memory area occupied by instructions (i.e. the end of the code/text segment). In this implementation, the linker defines a variable, named _etext[ ] that points to the end of the text segment (where ‘etext’ is shorter hand for ‘end of text segment’). Using this variable, a calculation is made of the amount of instruction RAM that is available for use by an application (For a 64K instruction RAM, this calculation is 64 KiB−64-bit aligned _etext=available unused memory). The linker produces the code segment which is located in the instruction RAM and uses whatever space is left over in the instruction RAM for the placement of data which would otherwise be placed in data RAM or external DRAM.)

Referring to claim 28, Waidhoffer in view of Berke teaches the electronic system of claim 26, wherein the processor is configured to receive a second configuration signal from the configuration device and, based on the second configuration signal, to reconfigure the at least one memory configuration map to change the amount of the first memory allocated for the memory access instructions and to change the amount of the first memory allocated for the data that is not memory access instructions. ([Waidhoffer 0028] FIG. 8 shows the situation in the prior art where, if the capacity of the data RAM 730 is too small to accommodate the space requirements of the combined components of the data segment 728, paging of data between the external DRAM 850 and the Data RAM 730 will be required. [Waidhoffer 0029] The detection of available unused space may be performed at run time or during the binary code linking stage to determine the amount of instruction RAM which is used by the application running on the processor core.) (i.e., the allocation can be done multiple times as needed)

Referring to claim 29, Waidhoffer in view of Berke teaches the electronic system of claim 21, wherein:
the first memory comprises a plurality of memory blocks; ([Waidhoffer Figs. 7-9] show instruction RAM 760/ second memory, as well as Data RAM 730/ first memory using memory segments/blocks, including unused allocated space)
the processor is configured to configure a plurality of memory configuration maps, the plurality of memory configuration maps comprising the at least one memory configuration map; ([Waidhoffer 0030] data segment is mapped to the instruction RAM)
each of the plurality of memory configuration maps is allocated to a respective one of the plurality of memory blocks, a one-to-one relationship exists between the plurality of memory configuration maps and the plurality of memory blocks; and ([Waidhoffer 0030] In one embodiment, the unused available instruction RAM memory space is used to hold a data section as an extension of the heap to allow for additional processor-local data structures without having to swap other portions of the data segment out to external DRAM. In another embodiment, only the initialized part of the data segment is mapped to the instruction RAM while other parts of the data segment, such as BSS (which contains uninitialized variable and data), the heap and the stack, are exclusively mapped to data RAM. In another embodiment, only the un-initialized data (BSS) part of the data segment is mapped to the instruction RAM while the other parts of the data segment are exclusively mapped to data RAM.)
each of the plurality of memory configuration maps mapping corresponding ones of addresses of the first memory to local addresses within a respective one of the plurality of memory blocks. ([Waidhoffer 0043] Note that the address mapping of many processor designs, such as that of the Tensilica™ architecture, permits the address spaces for the instruction RAM and the data RAM to be separate and distinct but in ways that permit mapping the instruction RAM into the DRAM load/store memory space. For example the address map may provide distinct memory ranges for data RAM and instruction RAM. Specifically, in one example of a Tensilica™ architecture the data RAM is from address 0x10000000 to 0x1000ffff and instruction RAM is from address 0x20000000 to 0x2000ffff such that both the busses and the address ranges are separate, making the distinction easily discernible.)

Referring to claim 30, Waidhoffer in view of Berke teaches the electronic system of claim 21, wherein:
the first memory comprises a plurality of memory blocks; and (Figs. 7-9 show I-RAM 760 configured to allocate addresses for instructions 770 and unused space 780 which can be used for the data [Waidhoffer 0031].)
the processor is configured to selectively configure the at least one memory configuration map to allocate selected ones of the plurality of memory blocks for storing information provided in the memory access instructions and to allocate other selected ones the plurality of memory blocks for storing the data. ([Waidhoffer 0030] In another embodiment, only the initialized part of the data segment is mapped to the instruction RAM while other parts of the data segment, such as BSS (which contains uninitialized variable and data), the heap and the stack, are exclusively mapped to data RAM.)

Referring to claim 31, Waidhoffer in view of Berke teaches the electronic system of claim 30, wherein the processor is configured 
i) to receive a configuration signal from a configuration line separate from the electronic system and, ([Waidhoffer 0026] FIG. 6 illustrates in more detail selected aspects of operation of a CPU for a modified Harvard Architecture Processor programmed or otherwise configured to leverage available I-RAM typically reserved for the processor program code instructions (i.e. the code segment (also known as the text segment) of an application) as a replacement for that external storage (i.e. external DRAM). Referring to FIG. 6, generally speaking, a module 605 to detect available I-RAM space may be provided. A linker 607 may be used in detecting the available I-RAM space.) (i.e., the CPU sends a signal and the mapping is executed)
ii) based on the configuration signal, to configure the at least one memory configuration map, the configuration signal indicating the selected ones the plurality of memory blocks allocated for storing the information provided in the memory access instructions and indicating the other selected ones of the plurality of memory blocks allocated for storing the data that is not memory access instructions. ([Waidhoffer 0026] A mapping 610 of data to I-RAM and DRAM is performed. In one embodiment, the available space in the I-RAM is used as an extension of the DRAM. A selection of data types for storage to the I-RAM is provided 615, which may be determined at some initial time, although more generally this may be optimized based on test results or other techniques. The CPU also includes conventional external memory access 620 to swap out data when the on-chip resources have been exhausted.)

Referring to claim 32, Waidhoffer in view of Berke teaches the electronic system of claim 21, wherein the processor is configured 
i) to receive a configuration signal from a configuration line and, ([Waidhoffer 0026] FIG. 6 illustrates in more detail selected aspects of operation of a CPU for a modified Harvard Architecture Processor programmed or otherwise configured to leverage available I-RAM typically reserved for the processor program code instructions (i.e. the code segment (also known as the text segment) of an application) as a replacement for that external storage (i.e. external DRAM). Referring to FIG. 6, generally speaking, a module 605 to detect available I-RAM space may be provided. A linker 607 may be used in detecting the available I-RAM space.) (i.e., the CPU sends a signal and the mapping is executed)
ii) based on the configuration signal, to configure the at least one memory configuration map to be in a configuration selected from among a plurality of possible configurations, each of the plurality of possible configurations allocating addresses of the first memory for the memory access instructions and the data differently, and each of the plurality of configurations allocating in different proportions a respective number of addresses of the first memory for memory access instructions and a respective number of addresses for the data that is not memory access instructions. ([0027] FIG. 7 shows the placement of the components of the code segment 710 and data segment (720, 722, 724 and 726) of an application program 700 into the data RAM 730 and the instruction RAM 760 in the prior art. The code segment 710 of the application is placed into the instruction RAM 760 as program code 770 with an end address indicated by the linker_etext variable 712. The components of the data segment, the initialized data 720, uninitialized data (BSS) 722, Heap 724 and Stack 726 are placed in the data RAM 730 as initialized data 740, uninitialized data (BSS) 742, Heap 744 and Stack 746. There remains unused space 780 in the instruction RAM 760.)

Referring to claim 35, Waidhoffer in view of Berke teaches the electronic system of claim 21, wherein:
the first memory comprises a plurality of memory blocks; and ([Waidhoffer [0027] FIG. 7 shows the placement of the components of the code segment 710 and data segment (720, 722, 724 and 726) of an application program 700 into the data RAM 730 and the instruction RAM 760 in the prior art.) ([Waidhoffer Figs. 7-9] show instruction RAM 760/ second memory, as well as Data RAM 730/ first memory using memory segments/blocks, including unused allocated space)
the processor comprises a plurality of ports configured to transfer the memory access instructions and the data between the processor and the plurality of memory blocks. ([Waidhoffer 0006] FIG. 4 shows that normal Harvard-style operation can proceed once the program code is loaded and running Instruction fetch cycles on the instruction bus can proceed in parallel with data load/store cycles on the data bus.) (First channel corresponds to the data bus and second channel corresponds to the instruction bus. The arbiter is between the processor and the memory and controls the operation.)

Referring to claim 37, Waidhoffer in view of Berke teaches the electronic system of claim 21, wherein the electronic system is implemented as an integrated circuit or an integrated processor. ([Waidhoffer 0024] FIG. 5 illustrates operation of a modified Harvard Architecture Processor 500 in accordance with an embodiment of the present invention. In one embodiment, it is implemented as an Application Specific Integrated Circuit (ASIC) that includes a central processing unit (CPU) 505, instruction bus 510, data bus 515, data bus 520, arbiter 525, Instruction RAM (I-RAM) 530 and Data RAM (D-RAM) 540.) (ASIC contains first memory (I-RAM), controller (CPU), and allocator (arbiter)

Referring to claim 38, Waidhoffer in view of Berke teaches the electronic system of claim 37, wherein the integrated circuit comprises a second memory separate from the first memory, the second memory configured to store the at least one memory configuration map. ([Waidhoffer 0024] In one embodiment, it is implemented as an Application Specific Integrated Circuit (ASIC) that includes a central processing unit (CPU) 505, instruction bus 510, data bus 515, data bus 520, arbiter 525, Instruction RAM (I-RAM) 530 and Data RAM (D-RAM) 540. The processor includes buses that can operate independently, such that a fetch of instructions can be carried out in parallel to the reading and writing of data. The arbiter 525 is inserted between the processor and the instruction memory to allow access to the memory from either the instruction bus 510 or data bus 520 (the arbiter will allow access from either, but not both at the same time). [Waidhoffer 0030] In another embodiment, only the initialized part of the data segment is mapped to the instruction RAM while other parts of the data segment, such as BSS (which contains uninitialized variable and data), the heap and the stack, are exclusively mapped to data RAM. In another embodiment, only the un-initialized data (BSS) part of the data segment is mapped to the instruction RAM while the other parts of the data segment are exclusively mapped to data RAM.)

Referring to claim 39, Waidhoffer in view of Berke teaches the electronic system of claim 21, wherein:
the first memory comprises a plurality of memory blocks; and ([Waidhoffer [0027] FIG. 7 shows the placement of the components of the code segment 710 and data segment (720, 722, 724 and 726) of an application program 700 into the data RAM 730 and the instruction RAM 760 in the prior art.) ([Waidhoffer Figs. 7-9] show instruction RAM 760/ second memory, as well as Data RAM 730/ first memory using memory segments/blocks, including unused allocated space)
the plurality of memory blocks are implemented as a plurality of integrated circuits such that each of the plurality of memory blocks is a distinct memory chip. ([Waidhoffer 0003] In an Application Specific Integrated Circuit (ASIC) implementation, a modified Harvard Architecture ASIC includes one or more CPU cores. Each CPU core typically has two Static Random Access Memories (SRAMs) instantiated, one for instructions (‘instruction RAM’) and one for data (‘data RAM’). Additionally, the ASIC has a memory interface (not shown) to access external memory, such as DRAM (Dynamic RAM) memory.) (SRAM and DRAM are on different chips. There are multiple SRAMs on multiple chips.)

Referring to claim 46 (New), Berke in view of Waidhoffer teaches the electronic system of claim 21, wherein:
the first memory comprises a plurality of discrete memory chips; and ([Berke 0013] describes multiple DIMM chips)
the processor is configured to perform the initial configuration to allocate a selected one or more of the plurality of discrete memory chips for the memory access instructions and allocate another selected one or more of the plurality of discrete memory chips for the data, and ([Waidhoffer Claim 12])
subsequent to performing the initial configuration, reconfigure the at least one memory configuration map to change allocations of addresses of the first memory for the memory access instructions and for the data, to change which one or more of the plurality of discrete memory chips is allocated for the memory access instructions and which one or more of the plurality of discrete memory chips is allocated for the data. ([Waidhofer 0025] “The I-RAM can be used for dynamic data structures to minimize the number of swaps to external memory 550 (external DRAM), or a fixed component of the data segment, such as the uninitialized data (BSS) or the initialized data may be re-located from the D-RAM to the I-RAM.” [Waidhofer 0028] “FIG. 8 shows the situation in the prior art where, if the capacity of the data RAM 730 is too small to accommodate the space requirements of the combined components of the data segment 728, paging of data between the external DRAM 850 and the Data RAM 730 will be required”.) (i.e., reconfigured)

Referring to claim 47 (New), Berke in view of Waidhoffer teaches the electronic system of claim 21, wherein:
the first memory comprises a plurality of discrete memories; and ([Berke 0013] describes multiple DIMM chips)
the processor is configured to perform the initial configuration to allocate a selected one or more of the plurality of discrete memories for the memory access instructions and allocate another selected one or more of the plurality of discrete memories for the data, and ([Waidhoffer Claim 12])
subsequent to performing the initial configuration, reconfigure the at least one memory configuration map to change allocations of addresses of the first memory for the memory access instructions and for the data, to change which one or more of the plurality of discrete memories is allocated for the memory access instructions and which one or more of the plurality of discrete memories is allocated for the data. ([Waidhofer 0025] “The I-RAM can be used for dynamic data structures to minimize the number of swaps to external memory 550 (external DRAM), or a fixed component of the data segment, such as the uninitialized data (BSS) or the initialized data may be re-located from the D-RAM to the I-RAM.” [Waidhofer 0028] “FIG. 8 shows the situation in the prior art where, if the capacity of the data RAM 730 is too small to accommodate the space requirements of the combined components of the data segment 728, paging of data between the external DRAM 850 and the Data RAM 730 will be required”.) (i.e., reconfigured)

Referring to claim 40, Berke teaches a method of allocating and controlling access of first memory in a network device, the method comprising:
generate memory access instructions at a controller indicating addresses of the first memory to access for transfers of data, the data not being memory access instructions; ([Berke 0039] Disk controller 550 includes a disk interface 552 that connects the disc controller o a hard disk drive (HDD) 554, to an optical disk drive (ODD) 556, and to disk emulator 560. An example of disk interface 552 includes an Integrated Drive Electronics (IDE) interface, an Advanced Technology Attachment (ATA) such as a parallel ATA (PATA) interface or a serial ATA (sATA) interface, a SCSI interface, a USB interface, a proprietary interface, or a combination thereof.) (the controller issues instructions to retrieve the data [Berke 0036])
routing using a processor the memory access instructions and the data that is not memory access instructions between the controller and the first memory; ([Waidhofer 0003] as illustrated in FIG. 2. An arbiter is inserted between the processor and the instruction memory to allow access to the memory from either the instruction bus or data bus (the arbiter will allow access from either, but not both at the same time).)
performing using the processor an initial configuration of at least one memory configuration map to allocate selected addresses of the first memory for the memory access instructions and allocate other selected addresses of the first memory for the data; ([Berke 0039] Disk controller 550 includes a disk interface 552 that connects the disc controller o a hard disk drive (HDD) 554, to an optical disk drive (ODD) 556, and to disk emulator 560. An example of disk interface 552 includes an Integrated Drive Electronics (IDE) interface, an Advanced Technology Attachment (ATA) such as a parallel ATA (PATA) interface or a serial ATA (sATA) interface, a SCSI interface, a USB interface, a proprietary interface, or a combination thereof.)
Berke does not explicitly teach address allocation for the first memory. Berke does disclose address mapping. 
Waidhofer teaches subsequent to performing the initial configuration, reconfiguring the at least one memory configuration map to change allocations of addresses of the first memory for the memory access instructions and for the data, to change a proportion of the first memory allocated for the memory access instructions in relation to an amount of the first memory allocated for the data; and ([Waidhofer 0017] FIG. 3 illustrates an initial loading of code into an instruction RAM of a modified Harvard Architecture processor in accordance with the prior art. [Waidhofer 0005] In a modified Harvard Architecture processor, the instruction RAM is only used for code during normal runtime operations while providing options to perform initial loading of program coding into the instruction RAM. As shown in FIG. 3, one advantage of a modified Harvard Architecture is that it permits convenient initial or run-time loading of program code into the instruction RAM (I-RAM in the Figure) using data memory store instructions, as opposed to having fixed program code in ROM.) (i.e., Waidhoffer teaches initial allocation for data and instruction memories through an arbiter/multiplexer, but doesn’t explicitly disclose a controller, as Berke does. Combining Berke and Waidhoffer completes the system structure.)
([Waidhofer 0025] The I-RAM can be used for dynamic data structures to minimize the number of swaps to external memory 550 (external DRAM), or a fixed component of the data segment, such as the uninitialized data (BSS) or the initialized data may be re-located from the D-RAM to the I-RAM. [Waidhofer 0028] FIG. 8 shows the situation in the prior art where, if the capacity of the data RAM 730 is too small to accommodate the space requirements of the combined components of the data segment 728, paging of data between the external DRAM 850 and the Data RAM 730 will be required.) (i.e., reconfigured)
Berke and Waidhoffer are analogous art because they are from the same field of endeavor in computer instruction code. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Berke and Waidhoffer before them to combine the memory allocation structure of Berke with reallocation scheme of Waidhoffer. The reason or motivation for doing so would be ([Waidhoffer Abstract] to optimize performance.)
Waidhoffer in view of Berke farther teaches prior to and subsequent to reconfiguring the at least one memory configuration map and based on the at least one memory configuration map, routing the memory access instructions and the data that is not memory access instructions between the controller and the first memory, storing the memory access instructions only at selected addresses of the first memory allocated to memory access instructions, and storing the data that is not instructions only at selected addresses of the first memory allocated to data that is not instructions. ([Waidhofer 0025] An extended data space is provided into the I-RAM. During normal operation of the processor, there may be unused available memory space in the I-RAM. By unused memory space, it is meant that the code 532 does not use all of the available memory space in the I-RAM such that there is available memory space 534 that may be used for loading and storing data. In an embodiment of the present invention, the size of the unused available memory space in the instruction RAM is determined by the processor, and this available space is used for data load/store operations from/to the I-RAM, thereby extending the address space of the data RAM on the data bus. The I-RAM can be used for dynamic data structures to minimize the number of swaps to external memory 550 (external DRAM), or a fixed component of the data segment, such as the uninitialized data (BSS) or the initialized data may be re-located from the D-RAM to the I-RAM. Swapping out inactive data structures to external memory 550 incurs a significant performance penalty. Therefore if on-chip instruction SRAM 530 is used instead of external DRAM 550 for additional data structures, a significant performance increase can be achieved.)

Referring to claim 41, Waidhoffer in view of Berke teaches the method of claim 40, further comprising, prior to and subsequent to reconfiguring the at least one memory configuration map, transferring the data between the controller and the first memory based on the memory configuration map. ([Waidhofer 0024] The processor includes buses that can operate independently, such that a fetch of instructions can be carried out in parallel to the reading and writing of data. The arbiter 525 is inserted between the processor and the instruction memory to allow access to the memory from either the instruction bus 510 or data bus 520 (the arbiter will allow access from either, but not both at the same time).) (The controller/arbiter will access either data or instructions according to the processor’s request.)

Referring to claim 42, Waidhoffer in view of Berke teaches the method of claim 40, further comprising:
receiving at the processor the memory access instructions from the controller via a first channel, wherein the electronic system comprises a first port defining the first channel dedicated to transferring the memory access instructions and a second port defining a second channel dedicated to transferring the data; ([Waidhoffer 0027] The code segment 710 of the application is placed into the instruction RAM 760 as program code 770 with an end address indicated by the linker_etext variable 712. The components of the data segment, the initialized data 720, uninitialized data (BSS) 722, Heap 724 and Stack 726 are placed in the data RAM 730 as initialized data 740, uninitialized data (BSS) 742, Heap 744 and Stack 746. There remains unused space 780 in the instruction RAM 760.) (Figs. 7-9 show I-RAM 760 configured to allocate addresses for instructions 770 and unused space 780 which can be used for the data [Waidhoffer 0031].)
transferring the data between the controller and the processor via the second channel based on the memory access instructions; and ([Waidhoffer 0006] FIG. 4 shows that normal Harvard-style operation can proceed once the program code is loaded and running Instruction fetch cycles on the instruction bus can proceed in parallel with data load/store cycles on the data bus.) (First channel corresponds to the data bus and second channel corresponds to the instruction bus. The arbiter is between the processor and the memory and controls the operation.)
transferring the data between the processor and the first memory based on the at least one memory configuration map. ([Waidhofer 0024] The processor includes buses that can operate independently, such that a fetch of instructions can be carried out in parallel to the reading and writing of data. The arbiter 525 is inserted between the processor and the instruction memory to allow access to the memory from either the instruction bus 510 or data bus 520 (the arbiter will allow access from either, but not both at the same time).) (The controller/arbiter will access either data or instructions according to the processor’s request.)

Referring to claim 43, Waidhoffer in view of Berke teaches the method of claim 40, further comprising receiving a first configuration signal at the processor from a configuration line separate from the electronic system and, based on the first configuration signal, configuring the at least one memory configuration map to allocate the selective addresses of the first memory for the memory access instructions and allocate the other selective addresses of the first memory for the data. ([Waidhoffer 0027] The code segment 710 of the application is placed into the instruction RAM 760 as program code 770 with an end address indicated by the linker_etext variable 712. The components of the data segment, the initialized data 720, uninitialized data (BSS) 722, Heap 724 and Stack 726 are placed in the data RAM 730 as initialized data 740, uninitialized data (BSS) 742, Heap 744 and Stack 746. There remains unused space 780 in the instruction RAM 760.) (Figs. 7-9 show I-RAM 760 configured to allocate addresses for instructions 770 and unused space 780 which can be used for the data [Waidhoffer 0031].)

Referring to claim 44, Waidhoffer in view of Berke teaches the method of claim 43, further comprising, based on the first configuration signal, allocating a first amount of the first memory for storing the memory access instructions and to allocate a second amount of the first memory for storing the data, the first configuration signal indicative of the first amount of the first memory and the second amount of the first memory. ([Waidhoffer 0029] In one embodiment, a linker defined variable points to the end of the memory area occupied by instructions (i.e. the end of the code/text segment). In this implementation, the linker defines a variable, named _etext[ ] that points to the end of the text segment (where ‘etext’ is shorter hand for ‘end of text segment’). Using this variable, a calculation is made of the amount of instruction RAM that is available for use by an application (For a 64K instruction RAM, this calculation is 64 KiB−64-bit aligned _etext=available unused memory). The linker produces the code segment which is located in the instruction RAM and uses whatever space is left over in the instruction RAM for the placement of data which would otherwise be placed in data RAM or external DRAM.)

Referring to claim 45, Waidhoffer in view of Berke teaches the method of claim 43, further comprising receiving a second configuration signal from the configuration line and, based on the second configuration signal, reconfiguring the at least one memory configuration map to change the amount of the first memory allocated for the memory access instructions and to change the amount of the first memory allocated for the data. ([Waidhoffer 0028] FIG. 8 shows the situation in the prior art where, if the capacity of the data RAM 730 is too small to accommodate the space requirements of the combined components of the data segment 728, paging of data between the external DRAM 850 and the Data RAM 730 will be required. [Waidhoffer 0029] The detection of available unused space may be performed at run time or during the binary code linking stage to determine the amount of instruction RAM which is used by the application running on the processor core.) (i.e., the allocation can be done multiple times as needed)

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Berke (US 20160011802 A1) and Waidhoffer (US 20160172014 A1) as applied to claim 21 above, and further in view of Liu (IN 201917019855 A).

Referring to claim 33, Berke in view of Waidhoffer teaches the electronic system of claim 21, wherein:
the first memory comprises a plurality of memory blocks; and ([Waidhoffer Figs. 7-9] show instruction RAM 760/ second memory, as well as Data RAM 730/ first memory using memory segments/blocks, including unused allocated space)
the processor comprises a plurality of cross-points and is configured ([Waidhoffer 0024] The arbiter 525 is inserted between the processor and the instruction memory to allow access to the memory from either the instruction bus 510 or data bus 520 (the arbiter will allow access from either, but not both at the same time).)
Berke in view of Waidhoffer discloses receiving a configuration signal, but does not explicitly teach receiving a configuration signal from a configuration line separate from the electronic system. 
Liu teaches i) to receive a configuration signal from a configuration line separate from the network device, and ([Liu Claim 1] A signal transmission method comprising: the network apparatus determining a reference signal resource pool, the reference signal resource pool resource for transmitting a first type of reference signal and / or the second type of reference signal; said network device transmitting indication information to the terminal device, the information indicating a resource for the reference signal indicative of a resource pool; the network device resource pool based on the reference signal, the first terminal device sends the configuration information and / or the two configuration, the first configuration information indicating the first resource transmitting the first type of reference signal on the reference signal resource pool, the second configuration of the reference signal information indicating resource pool transmitting a second resource of the second type of reference signal used; the network device to the terminal device transmits the first type of reference signal, and / or the network device based on the first configuration information according to the transmitting said second configuration information to the second type of reference signal to the terminal device.) (A terminal device is separate from the network device)
Berke in view of Waidhoffer and Liu are analogous art because they are from the same field of endeavor in data processing. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Berke, Waidhoffer, and Liu before them to receive the configuration signal of Berke and Waidhoffer from a device separate from the electronic system of Liu. The reason or motivation for doing so would be to ([Liu 0006] improve the resource utilization.)
Farther, Berke in view of Waidhoffer and farther in view of Liu teaches ii) based on the configuration signal, to at least one of set or control the plurality of cross-points, the plurality of cross-points being configured to enable selective routing of the memory access instructions and the data that are not memory access instructions between the controller and the plurality of memory blocks. ([Waidhoffer 0024] The arbiter 525 is inserted between the processor and the instruction memory to allow access to the memory from either the instruction bus 510 or data bus 520 (the arbiter will allow access from either, but not both at the same time).)

Referring to claim 34, Berke in view of Waidhoffer and farther in view of Liu teaches the electronic system of claim 33, wherein the plurality of cross-points comprise at least one of configuration pins, integrated programmable fuses, or configuration registers. ([Waidhoffer 0024] The arbiter 525 is inserted between the processor and the instruction memory to allow access to the memory from either the instruction bus 510 or data bus 520 (the arbiter will allow access from either, but not both at the same time).) (i.e., [Waidhoffer Fig. 5] the arbiter 525 is connected to the instruction bus 510, data bus 515, and data bus 520 [Waidhoffer 0024])

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Berke (US 20160011802 A1) and Waidhoffer (US 20160172014 A1) as applied to claim 21 above, and further in view of Langhammer (WO 0233504 A2).

Referring to claim 36, Berke in view of Waidhoffer and farther in view of Langhammer teaches the electronic system of claim 21, further comprising 
Berke in view of Waidhoffer teaches a circuit (ASIC), but does not explicitly teach a printed circuit board. Langhammer teaches a single printed circuit board, wherein the first memory, the controller and the processor are mounted on the single printed circuit board.
([Langhammer Claim 18] A printed circuit board on which is mounted a programmable logic device as defined in claim 1. [Langhammer Claim 20] The printed circuit board defined in claim 18 further comprising: processing circuitry mounted on the printed circuit board and coupled to the programmable logic device.) 
Berke in view of Waidhoffer and Langhammer are analogous art because they are from the same field of endeavor in data processing. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Berke, Waidhoffer, and Langhammer before them to implement the circuit of Berke and Waidhoffer on a single printed circuit board of Langhammer. The reason or motivation for doing so would be ([Langhammer Background of the Invention] to optimize performance.)

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Berke (US 20160011802 A1) and Waidhoffer (US 20160172014 A1) as applied to claim 21 above, and further in view of Pesavento (US 20080147990 A1).

Referring to claim 48 (New), Berke in view of Waidhoffer teaches the electronic system of claim 21, wherein:
the first memory comprises a first memory block and a second memory block; ([Berke Fig. 1] shows four blocks of DIMM chips connected to the processor by four separate channels. [Berke 0017, Fig. 5] shows NVDIMM 114, memory 520, BIOS 540, HDD 554, ODD 556, and SSD 564.)
the processor is configured to perform an initial configuration [Waidhofer 0017] of the at least one memory configuration map to allocate selected addresses of the first memory block for the memory access instructions and allocate selected addresses of the second memory block for the data; and ([Waidhoffer 0026, 0030])
Berke in view of Waidhoffer teaches processor and instructions, but does not explicitly teach to transfer the instructions received from the controller to the first memory block, and to transfer the data received from the controller to the second memory block. 
Pesavento teaches the processor is configured to transfer the instructions received from the controller to the first memory block, and to transfer the data received from the controller to the second memory block. ([Pesavento 0021-23, 0046-48] the CPU functions as a controller, sends instructions to the controller/processor, which places the instructions into the instruction cache and the data into the data cache. The instruction cache can be configured for the controller to write instructions as described in [Pesavento 0047].)
Berke in view of Waidhoffer and Pesavento are analogous art because they are from the same field of endeavor in data processing. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teachings of Berke, Waidhoffer, and Pesavento before them to modify the system of Berke and Waidhoffer with the instruction and data transfer method of Pesavento. The reason or motivation for doing so would be ([Pesavento 0020] “to improve performance”.)

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive. 
The Applicant argues:
“The term “memory configuration map” is a descriptive term used to better describe the purpose of the map than simply reciting one of the terms “map” and “address map”.
However, the terms used in the claims are different from what is in the specification making it unclear what and where the support for certain claim limitations is in the specification. It is suggested to amend either the specification or the claims to make the language consistent with each other to show clear support for the claimed limitations.

“…Berke simply discloses a disk controller 550 that is connected to multiple disk drives 554, 556. Nowhere does Berke describe any sort of processor that is connected between the disk controller 550 and the disk drives 554, 556. Inasmuch as Berke is absent a processor between the disk controller 550 and the disk drives 554, 556, Berke necessarily fails to teach a processor connected between a first memory and a controller and configured to perform “an initial configuration of at least one memory configuration map” and “subsequent to performing the initial configuration, reconfigure the at least one memory configuration map” as recited in claim 21.”
However, interpreting the controller as a processor, [Berke Fig.  5] shows processor 502 or 504 connected to a disc controller 550, connected to HDD 554. [Berke 0012] states there can be multiple HDDs. Additionally or alternatively, taking processor 502 as a controller, [Berke Fig. 2] shows NVDIMM 114 to have a controller and [Berke Fig. 1] shows a plurality of NVDIMMs. Both of these embodiments satisfy the claim 21 limitation of “a processor connected between the first memory and the controller”. Further, [Waidhofer 0005, 0017] describes initial configuration and [Waidhofer 0025, 0028] subsequent reconfiguration.

“Waidhofer does not remedy this shortcoming of Berke. Waidhofer discloses a CPU 505, an arbiter 525, D-RAM and I-RAM. The arbiter 525 is connected between the CPU 505 and the I-RAM. Waidhofer is absent any teaching of the arbiter configuring and/or reconfiguring a memory configuration map. See, for example, paragraph [0026] of Waidhofer. The arbiter 525 simply determines whether to provide an instruction bus 510 or a data bus 520 access to the I-RAM. Notably, Waidhofer contains no teaching that determination of which bus is to access memory is based an addresses of the memory. In other words, the arbiter 525 provides access to memory, but does not perform any allocating of addresses of memory, perform any mapping operations, and/or perform any configuring of a memory configuration map.
Notably, the claimed controller is configured to generate memory access instructions indicating addresses of the first memory to access for transfers of data. Waidhofer however provides no teaching that arbiter 525 generates any sort of memory access instructions indicating memory addresses to access. Inasmuch as arbiter 525 simply provides access to memory it cannot be said that arbiter 525 teaches a controller configured to generate memory access instructions indicating addresses. Moreover, inasmuch as arbiter 525 cannot reasonably be construed as a controller of the type claimed, since CPU 505 of Waidhofer is connected between the arbiter 525 and the D-RAM, this structure fails to teach the CPU 505 being connected between a memory and a controller, as claimed.”
However, the arbiter is not a simple selector—[Waidhoffer 0010-11] explains that I-RAM stores not only instructions, but also makes “strategic use of available space” in the I-RAM. This requires space allocation and movement of data between the I-RAM and the processor. The arbiter also can load data from D-RAM to I-RAM [Waidhoffer Fig. 5], which requires generation of memory access instructions. Thus, the arbiter additionally performs functions of a controller and is therefore a processor. Although [Waidhoffer Fig. 5] shows the CPU connected directly to the data RAM, through the data bus 520, it also shows the CPU connected to the D-RAM through the bus 510 and the arbiter. Additionally, 

“Memory allocation for memory access instructions disclosed in Waidhofer is directed to the I-RAM, not the D-RAM.”
However, [Waidhoffer 0025] recites that data space in the I-RAM is extended space, “extending the address space of the data RAM on the data bus”. [Waidhoffer 0031-33] describes storing and accessing data in the D-RAM, which requires allocation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136